Martin, J.
delivered the opinion of the court. This cause was remanded last year from this court, with directions not to reject evidence on the part of the intervening party, *247that the property claimed by the plaintiff was not advertised, according to law.

West'n. District.


Sept'r. 1829.


Brownson for the plaintiff, Simon for the defendant.


The district court tried the cause anew, gave judgment against the plaintiff, and he appealed.


The statement of facts does not shew, that the legal formalities were all complied with, at the sale at which the plaintiff bought the property he claims. It does not appear to have been advertised at the church door. The principles of law, applicable to this case, were considered at full length in the opinion we gave in the cause last year, and it is unnecessary to repeat them here.


It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.